Title: To John Adams from Horatio Gates, 4 May 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      New York 4th: May 1776
     
     Your Favour of the 27th: of April was put into my hands by Colonel Clinton, we had much conversation together upon the Critical and political State of this Country; He thinks with You, and I; and has besides a very Uncommon share of Knowledge, and penetration; I shall endeavour to Cultivate his Friendship, and Acquaintance.
     The Six Regiments under General Sullivan, are Saild for Albany, with a Fair Wind, so by my Calculation, founded upon the best Authority, we shall have Ten Thousand Men near Quebeck, before the Enemy can throw any Succour into the Town; consequently, Sensible, and Spirited Management, must put that important place in Our possession. General Worster upon his Arrival near Quebeck, thought proper to Slight and Neglect my Worthy Friend Arnold; who, having received a considerable Bruize in his Wounded Leg, by a Fall from his Horse, applied for leave to go to Montreal for recovery. This with a Eager haste was Granted by Worster, and This altogether convinces me that Worster is not the Man fit to Command there, or any where. How happy must every good Officer be to find himself Seconded by so Capable and Brave a Spirit as that possess’d by Arnold, but Men of little Merit, are ever Jealous of those who have a Great deal.
     As we are moving the Regiments out of Quarters, into Camp, I have but a moment to write, and shall at present only Answer that part of your letter where you Mention Major Wrixon. I wish a Gentleman so High in Yours, and Col. Clintons Esteem, was provided for in the post you Mention. The regards I have for the Cause, would induce me to continue to hold my present Employment, rather than let it be possessed by a less experienced Officer. I do not mean by this to Arrogate anything to myself, but you know Our Army, though they have the Stamina of good Soldiers, are thin in Veterans. If the Congress think me deserving of the Honour you Mention, I shall Gratefully accept so distinguish’d a Mark of Their Favour, and I think, nay I am Satisfied from the Character you give him, and from my Own Inquirys Major Wrixons is the properest Man in America to be Adjutant General of The Army. I am Dear Sir Your most Obedient Humble Servant
     
      Horatio Gates
     
    